501 P.2d 106 (1972)
28 Utah 2d 240
In re George H. BADGER, Disciplinary Proceeding.
No. 12052.
Supreme Court of Utah.
September 21, 1972.
Ronald C. Barker, Wilford W. Kirton, Jr., Robert B. Hansen and William G. Gibbs, Glenn C. Hanni, Salt Lake City, for appellant.
H. Wayne Wadsworth, Frank J. Gustin, Salt Lake City, for respondent.

ON REHEARING
PER CURIAM:
We have considered the petition for rehearing filed by the appellant and the arguments therein contained. The order heretofore entered on February 15, 1972, 27 Utah 2d 174, 493 P.2d 1273, is set aside.
It is now ordered that Mr. George H. Badger be suspended from the practice of law for a period of two years commencing this date.
With this modification the petition for rehearing is denied.
HENRIOD, Justice (dissenting).
I have reconsidered and wish to and do participate in this case and vote to affirm the previous decision of this court and sustain the recommendation of the Bar Association, and dissent from the Per Curiam decision in this case dated September 21, 1972.